Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed June 10, 2021, caused the withdrawal of the rejection of claims 1, 3, and 5-20 under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2013/0234119) in view of Parham et al. (WO 2015/014434) as set forth in the Office action mailed March 18, 2021.
Regarding claims 1 and 3-20, the prior art fails to teach or make obvious compounds where Ar1 is fluoranthenyl or chrysenyl. The closest prior art Parham et al. (WO 2015/014434), where Parham et al. (US 2016/0181548) (hereafter “Parham”) is used as the English equivalent, teaches that the hole blocking layer can comprise, 
    PNG
    media_image1.png
    209
    290
    media_image1.png
    Greyscale
 (paragraphs [0113]-[0116] and [0230], Tables 1 and 2). Parham nor the prior art teach or make obvious modifying the compounds of Parham to arrive at the applicant’s claimed formula.
Regarding claim 21, the prior art fails to teach or make obvious applicant’s claimed compounds, 1-17, 1-71, 1-76, 1-80, 1-92, 1-141, 1-146, 1-147, 1-164, 1-172, 1-176, 1-182, 1-198, 1-200, 1-205, and 1-207. The closest prior art Huh et al. (WO 2015/152633), where Huh et al. (US 2017/0098777) (hereafter “Huh”) is used as the English equivalent, teaches that the electron transporting layer can comprise, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (paragraphs [0277]). Huh further teaches that the fluorene group can be substituted with a phenyl group, such as 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (paragraph [0277], compound I-26). Huh nor the prior art teach or make obvious modifying the compounds of Huh to arrive at compounds the meet the applicant’s claimed compounds.
For the reason aforementioned claims 1 and 3-21 (renumbered 1-20) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796